Citation Nr: 0700276	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for chronic otitis 
media in the right ear.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to an initial compensable rating for hearing 
loss in the right ear.

5.  Entitlement to special monthly compensation for hearing 
loss.

6.  Entitlement to an effective date earlier than October 29, 
2004, for the grant of service connection for fibromyalgia.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for hearing loss in the left ear, chronic otitis 
media in the right ear, and obstructive sleep apnea, granted 
noncompensable service connection for hearing loss in the 
right ear and denied an initial compensable rating, denied 
special monthly compensation for hearing loss, and denied an 
effective date earlier than October 29, 2004, for the grant 
of service connection for fibromyalgia.

In June 2004 and January 2005 statements, the veteran raised 
a new claim of entitlement to service connection for vertigo, 
applied to reopen his previously denied claim for service 
connection for sinusitis, and raised a claim of entitlement 
to an increased rating for his service-connected adjustment 
disorder.  The Board refers these matters to the RO for 
appropriate action.

The issues of entitlement to service connection for hearing 
loss in the left ear, entitlement to service connection for 
obstructive sleep apnea, entitlement to service connection 
for chronic otitis media in the right ear, entitlement to an 
initial compensable rating for hearing loss in the right ear, 
and entitlement to special monthly compensation for hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
fibromyalgia was filed at the RO on October 29, 2004, more 
than one year after his separation from active service and 
service connection for fibromyalgia subsequently was granted, 
effective October 29, 2004.

2.  There was no informal or formal claim, or written intent 
to file a claim for service connection for fibromyalgia dated 
prior to October 29, 2004.


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
29, 2004, for the award of service connection for 
fibromyalgia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006); Norris v. West, 12 Vet. App. 
413, 421 (1999).

The veteran filed his claim for service connection for 
fibromyalgia on October 29, 2004, more than one year after 
his separation from active service in March 1999.  Where a 
claim has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the veteran's records demonstrate that he 
had symptoms consistent with a diagnosis of fibromyalgia at 
least as early as October 2003; thus, the later date is the 
date the claim was received.  It is significant that while 
the disability in this case may have existed for several 
years, a claim must be filed in order for any type of benefit 
to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
bilateral hearing loss was filed prior to October 29, 2004, 
the Board finds no evidence of there being such a claim.  
While the veteran filed several other claims for service 
connection prior to October 29, 2004, no mention of symptoms 
compatible with a diagnosis of fibromyalgia was made until 
the veteran's October 2004 claim for service connection.

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the veteran's claim on October 29, 2004.  There is 
no legal entitlement to an earlier effective date.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for 
fibromyalgia, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004 and a 
rating decision in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An effective date earlier than October 29, 2004, for the 
grant of service connection for fibromyalgia is denied.


REMAND

In statements received in July 2004 and November 2004, the 
veteran disagreed with the denials of his claims for service 
connection for chronic otitis media in the right ear, and 
entitlement to special monthly compensation for hearing loss.  
It does not appear from a review of the claims folder that 
the veteran has been issued a statement of the case on these 
issues.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The veteran contends that the hearing loss in his left ear is 
the result of acoustic trauma he sustained as a result of his 
duties involving helicopter flight evolution while aboard the 
U.S.S. Doyle.  His service records show that he received a 
commendation for his participation as a member of the 
Helicopter Crash and Recovery Team, in which he contributed 
to over 500 safe flight deck evolutions.  On VA audiological 
examination in December 2003, the veteran was diagnosed with 
mild sensorineural hearing loss in the left ear, and mixed 
moderate hearing loss in the right ear.  While the examiner 
opined that the hearing loss in the veteran's right ear was 
likely the result of otitis media in service, the examiner 
did not opine as to the etiology of the hearing loss in the 
veteran's left ear.  Significantly, the veteran did not 
complain of a history of noise exposure during the 
examination, and there is no indication that the examiner 
reviewed the veteran's service records demonstrating his 
likely exposure to acoustic trauma.  The Board finds that 
because the veteran's service records document his 
participation in more than 500 flight deck evolutions, and 
the veteran has a current diagnosis of sensorineural hearing 
loss in the left ear, an etiological opinion is necessary in 
order to fairly decide the merits of his claim for service 
connection for hearing loss in the left ear.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board similarly finds that a remand is necessary for an 
examination and etiological opinion with respect to the 
veteran's claim for service connection for obstructive sleep 
apnea.  On VA examination in April 2005, the examiner noted 
that additional laboratory tests were required in order to 
determine the etiology of the veteran's obstructive sleep 
apnea.  It does not appear that these additional tests have 
yet been ordered.  On remand, the veteran should undergo the 
appropriate testing.

Finally, with regard to the issue of entitlement to an 
increased rating for hearing loss in the right ear, the Board 
finds that this claim is intertwined with the issue of 
entitlement to service connection for hearing loss in the 
left ear.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide a statement of the case on 
the issues of entitlement to service 
connection for chronic otitis media and 
entitlement to special monthly 
compensation for hearing loss.  The 
veteran should be informed of his 
appeal rights.

2.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the nature and 
etiology of the hearing loss in the 
veteran's left ear.  The claims folder 
must be made available to and reviewed 
by the examiner prior to completion of 
the examination report, and the 
examination report must reflect that 
the claims folder was reviewed. The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the hearing loss in the veteran's left 
ear is related to his period of active 
service, including his participation in 
more than 500 flight deck evolutions.  
If the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

3.  Schedule the veteran for thyroid, 
anemia, and renal function testing, in 
addition to any other laboratory 
testing deemed necessary to determine 
the etiology of his obstructive sleep 
apnea.  Then, arrange for a qualified 
VA physician to review the test results 
and the veteran's claims folder in 
determining the likely etiology of the 
veteran's obstructive sleep apnea.  No 
further examination of the veteran is 
necessary, unless the examiner 
determines otherwise.  The reviewing 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the veteran's obstructive sleep apnea 
is related to his period of active 
service, including his service-
connected adjustment disorder and/or 
fibromyalgia.  The examiner should also 
comment as to whether any of the 
veteran's service-connected 
disabilities aggravate his obstructive 
sleep apnea.  If the requested opinions 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for hearing loss in 
the left ear and obstructive sleep 
apnea, and entitlement to an initial 
compensable rating for hearing loss in 
the right ear.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow them an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


